UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 2 (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54548 GREENTECH MINING INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 45-5553453 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 1840 Gateway Drive, Suite 200, Foster City, California 94404 (Address of principal executive offices) (650) 283-2653 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of the common stock, as of the latest practicable date: Common Stock, $0.0001 par value: 31,000,000 shares outstanding as of March 21, 2013 . TABLE OF CONTENTS Page(s) PART I – FINANCIAL INFORMATION: Item 1. Financial Statements (unaudited): 3 Balance Sheets as of September 30, 2012 (unaudited) and March 31, 2012 (audited) 3 Statements of Operations for the threeand six monthsended September 30, 2012 and period from inception (February 6, 2012) through September 30, 2012 (unaudited) 4 Statement of Shareholders’ Equity 5 Statements of Cash Flows for the three and six months ended September 30, 2012 and period from inception (February 6, 2012) through September 30, 2012 (unaudited) 6 Notes to Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4T. Controls and Procedures 23 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. (Reserved and Removed) 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 25 2 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GREENTECH MINING INTERNATIONAL, INC. (An Exploration Stage Company) BALANCE SHEETS September 30, March 31, (Unaudited) (Audited) ASSETS Current assets: Cash $ $ Total current assets Mineral Properties and Milling Assets - Total assets LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accrued expenses due to founder 0 Due to Greentech Mining Utah - Total liabilities 0 Preferred stock, $0.0001 par value, 10,000,000 shares authorized; none issued or outstanding — — Common stock, $0.0001 par value, 100,000,000 shares authorized; 5,000,000 and 31,000,000 shares issued and outstanding as of September 30, 2012 and March 31, 2012, respectively Additional paid-in capital Accumulated deficit (75,327 ) (1,800 ) Total stockholders’ Equity (Deficit) (70,727 ) Total Liabilities and Shareholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements. 3 GREENTECH MINING INTERNATIONAL, INC. (An Exploration Stage Company) CONDENSED STATEMENTS OF OPERATIONS Three months ended September 30, Six months ended September 30, Inception (February 6, 2012) through September 30, (Cumulative) (Unaudited) (Unaudited) (Unaudited) Revenues $
